There may be cases where, both parties being present and proceeding with the taking of testimony before the Special Master without objection to the failure to record the order until after the testimony had been completed, both parties would be held to have estopped themselves from raising the objection. But I hardly think this doctrine could be applicable here; especially in view of the fact that it is a divorce proceeding. I therefore concur in the strict application of the law on that point, as well as in the remainder of the opinion.